DETAILED ACTION 
Response to Arguments
The amendments and Remarks filed 3/19/2021 have been entered and made of record. 

Applicant's amendments and arguments filed 3/19/2021 have been considered but are moot in view of the new ground(s) of rejection because the Applicant has amended at least independent claims 1, and 11.
Re Claim 1, newly added amendments including limitation “forming a sampling range around the first candidate object by setting the first candidate object as a center of the sampling range”, upon further considerations, this limitation is rejected under the new ground(s) further in view of Lynam (US 20100328443 A1), because:
 First, Zhang discloses forming a sampling range around the first candidate object (see Zhang: e.g., Fig. 5, Fig. 6B, and Fig. 6C, and,  --The physical volume measurement may be used, for example, to perform target filtering and target classification.  For example, it can increase the confidence on detecting a human object.  A human blob should have a physical volume close to an average physical human.  The change of human postures will change the image appearance but typically will only have small impact on the human volume.  Meanwhile, the human pose change can be detected by tracking the changes of physical height and the projected areas on different Z-planes.  The physical height and volume measurements can also be used to distinguishing different types of people from others, such as children from adults…. Thus a blob merge operation may be performed in the image 1202 to create a single blob 1212 which can be classified as a target such as an individual human object.--, in [0067]-[0071], and, -- In target tracking step 207 targets may be detected based on the blobs extracted in step 206--, in [0048]-[0054];  {so, it is clear that Zhang teaches a blob extracted from the projected areas on Z-planes, -- convex hulls may be used to represent the object regions on Z-planes.  One convex hull may be approximated by a few pivot points, and not every pixel of a blob in a particular Z-plane needs to be sampled in order to form the convex hull.  Thus pixel sampling may be performed for each frame and within each image blob to further reduce the computational complexity…. The samples on a Z-plane mapped from the corresponding pixels from the same image blob may form different spatial regions on the Z-plane because they may correspond to spatially separated objects…. Its convex boundary defines the object blob on the Z-planes.  In one embodiment, the physical distance between a sample and an existing sample or cluster is used to perform the clustering. {Referred in Fig. 5} …Fig. 6C, 609 is the current sample under consideration, 610 is the closest pivot point, and 611 and 612 are the two boundary lines containing 610.  In this case, 613 is the projection point of 609 on 612 and it is on the boundary of the convex hull.  Thus the distance between 609 and 613 is considered as the distance between the sample point and the existing cluster.  As a result of these calculations, the distance between the sample point 603 and the cluster can be thought of as a minimum distance among (1) the distance between the sample point 603 and a closest pivot point, and (2) a shortest distance between the sample point 603 and a convex hull boundary. [0063] A physical distance threshold may be used to determine whether a sample point outside the cluster should belong to the cluster.  Thus the clustering process can be described as follows.  
So that, the Examiner points out that Applicant misinterprets Zhang’s disclosures mapped to the claim limitation by asserting that Zhang’s disclosures and teaching of sampling range is unidirectional,
 Zhang however does not explicitly disclose above sampling range of setting the first candidate object as a center of the sampling range,
Lynam teaches {contact zone as sampling range} of setting the first candidate object as a center of the sampling range (see Lynam: e.g., -- The Contact Zone Infraction module may use a combination of vertical and horizontal projection histograms to determine more accurately where a person's torso lies and where his/her hand is.  For example, a vertical projection histogram can be used to form a tighter boundary around an object's torso, as shown in FIG. 13.  Analogously, as shown in FIG. 14, a horizontal projection histogram may be used to more accurately determine the location of a person's arm, enhancing the accurate determination of when contact occurs.  The use of histograms helps to more accurately capture when someone makes contact with the contact zone 120.  Such histograms may help estimate the center-of-gravity of the silhouette of the object--, in [0020], and [0072]);
     Zhang and Lynam are combinable as they are in the same field of endeavor: distance and space/volume of person, or between/among people and queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Lynam’s teachings by including determining {contact zone as sampling range} of setting the first candidate object as a center of the sampling range to Zhang’s identifying/separate clusters/blobs the objects from the image  in order to setting/establishing, or forming a  boundary around the identified object (see Lynam: e.g. in [0020], and [0072]).

	Therefore, claims 1-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20130182114 A1), and in view of Lynam (US 20100328443 A1), further in view of Khadloya et al. (US 20190303684 A1, claims priority of us-provisional-applications US 62632417, and US 62632417, filed on Feb. 19, 2018).
Re Claim 1, Zhang discloses a queue information analyzing method applied to an image analyzing apparatus (see Zhang: e.g., --to more accurately determine queue length (e.g., the number of people waiting in a line).--, in [0077]), 
a monitoring image acquired by the image analyzing apparatus having a triggering area (see Zhang: e.g., --direct measurement of distance, for example, for certain pixels of interest in a captured image, a system that uses depth information to verify the classification of potential objects, as well as a height-mapping system can better determine the number of people and their actual location.  The actual image (1610) can be then analyzed as a height map (1620).--, in [0077]-[0078], and, --an event may be detected (e.g., person detected in area A).  Based on the events detected, certain rules can be set that trigger actions, alerts and/or alarms.  Different types of and severity levels of alarms can be set based on different types of events.--, in [0084] {thus, herein “area A)”  is the triggering area}, also see: --a particular segment or area of a scene can be monitored, and an average depth of the area can be detected (e.g., an average distance between an image sensor and objects in the facility).--, in [0123]), 
the queue information analyzing method comprising:
identifying a first candidate object stayed within the triggering area (see Zhang: e.g., --The physical volume measurement may be used, for example, to perform target filtering and target classification.  For example, it can increase the confidence on detecting a human object.  A human blob should have a physical volume close to an average physical human.  The change of human postures will change the image appearance but typically will only have small impact on the human volume.  Meanwhile, the human pose change can be detected by tracking the changes of physical height and the projected areas on different Z-planes.  The physical height and volume measurements can also be used to distinguishing different types of people from others, such as children from adults…. Thus a blob merge operation may be performed in the image 1202 to create a single blob 1212 which can be classified as a target such as an individual human object.--, in [0067]-[0071], and, --only one person is included in the mapping of people after the height threshold has been applied.  Alternatively, only one person is mapped as an adult and other objects are mapped with other classifications.  In each of these examples (320 and 330) a vision only person counting system (without depth detection) may have counted two people, thus over-counting the number of people in two of the examples. [0074] After objects are identified as targets, those targets may be tracked within a scene in a video.--, in [0073]-[0075]);
forming a sampling range via the first candidate object (see Zhang: e.g., Fig. 5, Fig. 6B, and Fig. 6C, and,  --The physical volume measurement may be used, for example, to perform target filtering and target classification.  For example, it can increase the confidence on detecting a human object.  A human blob should have a physical volume close to an average physical human.  The change of human postures will change the image appearance but typically will only have small impact on the human volume.  Meanwhile, the human pose change can be detected by tracking the changes of physical height and the projected areas on different Z-planes.  The physical height and volume measurements can also be used to distinguishing different types of people from others, such as children from adults…. Thus a blob merge operation may be performed in the image 1202 to create a single blob 1212 which can be classified as a target such as an individual human object.--, in [0067]-[0071], and, -- In target tracking step 207 targets may be detected based on the blobs extracted in step 206--, in [0048]-[0054];  {so, it is clear that Zhang teaches a blob extracted from the projected areas on Z-planes, -- convex hulls may be used to represent the object regions on Z-planes.  One convex hull may be approximated by a few pivot points, and not every pixel of a blob in a particular Z-plane needs to be sampled in order to form the convex hull.  Thus pixel sampling may be performed for each frame and within each image blob to further reduce the computational complexity…. The samples on a Z-plane mapped from the corresponding pixels from the same image blob may form different spatial regions on the Z-plane because they may correspond to spatially separated objects…. Its convex boundary defines the object blob on the Z-planes.  In one embodiment, the physical distance between a sample and an existing sample or cluster is used to perform the clustering. {Referred in Fig. 5} …Fig. 6C, 609 is the current sample under consideration, 610 is the closest pivot point, and 611 and 612 are the two boundary lines containing 610.  In this case, 613 is the projection point of 609 on 612 and it is on the boundary of the convex hull.  Thus the distance between 609 and 613 is considered as the distance between the sample point and the existing cluster.  As a result of these calculations, the distance between the sample point 603 and the cluster can be thought of as a minimum distance among (1) the distance between the sample point 603 and a closest pivot point, and (2) a shortest distance between the sample point 603 and a convex hull boundary. [0063] A physical distance threshold may be used to determine whether a sample point outside the cluster should belong to the cluster.  Thus the clustering process can be described as follows.  Given a list of sample points on a Z-plane (at the same height) that are mapped from sample pixels from an image blob, select a first sample and consider it as the first sample cluster.  Then iterate through all the remaining sample points.  For a given sample point, compute its distance to all the existing blob clusters.  If the distance to a cluster is less than a distance threshold predetermined as a parameter, update this cluster by including this sample into the cluster convex hull.  If one sample belongs to multiple clusters, merge all the corresponding cluster convex hulls into a new cluster.  If a sample does not belong to any existing clusters, create a new cluster using the current sample.  The exemplary method is a one-pass clustering process, and the distance computation only involves a limited number of pivot points.  As a result, the clustering process, and the resulting target detection and tracking is computationally efficient. --, in [0060]-[0063], {herein the sampling range is the distance between the sampled points to the first sample cluster, which is corresponding to the first candidate object to determine whether or not the sampled point belongs to a second sample cluster corresponding to a second candidate object separated/separable from the first object};  also see: --the system determines a gap of 40 cm between the front of the shelf (shelf "g") and the next object, which is a back wall.  Because the gap is above a particular threshold (e.g., a threshold may be set as a known distance between the edge of the shelf and the wall, for example 40 cm) the system detects that an item or row of items at that location on shelf g is missing, so that part of the shelf is empty.  However, as the system examines locations surrounding that central point, such as, for example shelf f at the angle shown by (b), the system determines a gap of only 10 cm between the front of shelf f and the next object, which is not the back wall but is the side of an adjacent item (item f4).  The gap does not meet the 40 cm threshold, even though part of shelf f is empty.  Therefore, the system can account for the total distance from the image sensor to the front of the shelf, as well as the distance between the front of the shelf and the detected object (f4), to determine how many items are missing from the shelf.  As a result, the system accounts for a different threshold gap size to take into account perspective based on the distance to the shelf.--, in [0092]-[0093] {herein “gap”, and “distance” is sampling range}; also see: --the human can be monitored by detecting and tracking the maximum height value of the human.  Alternatively, or in addition, only depth data (the distance from the sensor to the detected object) may be used.  In an overhead sensor setting, the human head is usually the part with the closest distance to the sensor, which represents a value peak in the depth map.  The human object can be monitored by detecting and tracking these depth peaks (e.g., the portion of the object having the minimum depth distance to the sensor).  As a result, the detection of people is substantially less likely to be impacted by shadows and occlusions than in a system that does not include depth sensing.  Use of the height and/or depth values associated with the detected people may thus assist in distinguishing one person from another, as well as tracking each person as they move in, out and/or within the store… This information may also be used to count a number of people in a line at the store,.--, in [0109], and [0121]-[0123]);
Zhang however does not explicitly disclose above sampling range of setting the first candidate object as a center of the sampling range,
Lynam teaches {contact zone as sampling range} of setting the first candidate object as a center of the sampling range (see Lynam: e.g., -- The Contact Zone Infraction module may use a combination of vertical and horizontal projection histograms to determine more accurately where a person's torso lies and where his/her hand is.  For example, a vertical projection histogram can be used to form a tighter boundary around an object's torso, as shown in FIG. 13.  Analogously, as shown in FIG. 14, a horizontal projection histogram may be used to more accurately determine the location of a person's arm, enhancing the accurate determination of when contact occurs.  The use of histograms helps to more accurately capture when someone makes contact with the contact zone 120.  Such histograms may help estimate the center-of-gravity of the silhouette of the object--, in [0020], and [0072]);
     Zhang and Lynam are combinable as they are in the same field of endeavor: distance and space/volume of person, or between/among people and queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Lynam’s teachings by including determining {contact zone as sampling range} of setting the first candidate object as a center of the sampling range to Zhang’s identifying/separate clusters/blobs the objects from the image  in order to setting/establishing, or forming a  boundary around the identified object (see Lynam: e.g. in [0020], and [0072]);
Zhang (as modified by Lynam) however does not explicitly disclose determining whether a second candidate object stayed within the sampling range belongs to a queue of the first candidate object,
Khadloya teaches determining whether a second candidate object stayed within the sampling range belongs to a queue of the first candidate object (see Khadloya: e.g., --information about a dwell time (e.g., how long an individual stood or an object rested at a particular place or location), an object count (e.g., how many objects reside in a defined area or zone by time), an object demographic (e.g., how many of the recognized individuals or bodies are male or female or have other characteristics), whether a particular activity was observed (e.g., an individual standing or facing a particular display area in a store), a waiting time or queue length, or more….. the object detector 108 is configured to identify individuals in an environment and their respective relative or absolute locations in the environment.  The system can be configured to determine a waiting or dwelling time for each individual in each location, such as using motion information and other clues to determine how long an individual is in a location.  In an example, a report about such waiting or dwelling time can include information about a start time or end time that an individual is detected or recognized in an environment.  In an example, the system can analyze specified areas or regions of an environment and determine if a line or queue of individuals is present.  The system can be configured to monitor the dwell time of the individuals in the queue to determine a wait time. --, in [0154]-[0158]);
Zhang (as modified by Lynam) and Khadloya are combinable as they are in the same field of endeavor: queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang (as modified by Lynam)’s method using Khadloya’s teachings by including determining whether a second candidate object stayed within the sampling range belongs to a queue of the first candidate object to Zhang (as modified by Lynam)’s identifying the objects in a queue in the images in order to analyze specified areas or regions of an environment and determine if a line or queue of individuals is present (see Khadloya: e.g. in [0154]-[0158]);
Zhang as modified by Lynam and further modified by Khadloya further disclose acquiring an amount and a staying time of candidate objects in the queue according to a determination result of the second candidate object (see Zhang: e.g., -- accurately determine queue length (e.g., the number of people waiting in a line).--, in [0077]; and, -- By tracking each human target individually, it is possible to monitor various activities of each person.  For example, for various locations within the store, a dwell time may be determined…. Trends in dwell time of multiple individuals may be reviewed to determine patterns when wait times are undesirably long for customers, such as during lunch, on weekends, or during certain times throughout the year (e.g., summer time, during winter break, etc.) Dwell times of multiple individuals may be analyzed to determine the effectiveness of a product display, merchandising, and/or advertisements.  Dwell time of a particular individual may be detected to be unusually long resulting in the system providing an alert to store management to send a store associate to the customer to assist the customer. --, in [0114], also see Khadloya: e.g., --information about a dwell time (e.g., how long an individual stood or an object rested at a particular place or location), an object count (e.g., how many objects reside in a defined area or zone by time), an object demographic (e.g., how many of the recognized individuals or bodies are male or female or have other characteristics), whether a particular activity was observed (e.g., an individual standing or facing a particular display area in a store), a waiting time or queue length, or more….. the object detector 108 is configured to identify individuals in an environment and their respective relative or absolute locations in the environment.  The system can be configured to determine a waiting or dwelling time for each individual in each location, such as using motion information and other clues to determine how long an individual is in a location.  In an example, a report about such waiting or dwelling time can include information about a start time or end time that an individual is detected or recognized in an environment.  In an example, the system can analyze specified areas or regions of an environment and determine if a line or queue of individuals is present.  The system can be configured to monitor the dwell time of the individuals in the queue to determine a wait time. --, in [0154]-[0158]).

Re Claim 11, claim 11 is the corresponding apparatus claim to claim 1. Thus, claim 11 is rejected for reasons similar to those discussed in regard to claim 1. Further, Zhang as modified by Lynam, and Khadloya further disclose an image analyzing apparatus, comprising: an image receiver adapted to acquire a monitoring image; and an operation processor electrically connected to the image receiver, the operation processor being adapted to perform the method (see Zhang: e.g., Fig. 1, and, -- The data may be obtained by a central computer system (within the store and/or remote), or may be obtained by processing hardware and software in the cameras themselves … various computing and optical components may be used, such as one or more of the following: a general purpose computer; supercomputer; a mainframe; a super mini-computer; a mini-computer; a workstation; a micro-computer; a server; an interactive television; a hybrid combination of a computer and an interactive television; a smart phone; a tablet; and application-specific hardware to emulate a computer and/or software.  These may include one or more processors, one of more field programmable gate arrays (FPGAs), computer memory, a computer-readable medium..etc.,--, in [0081]-[0085]).


Claims 2-3, 5-6, 9, 12-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Lynam, and Khadloya, and further in view of Allen et al. (US 20140267738 A1).
Re Claim 2, although Zhang as modified by Lynam, and Khadloya further disclose acquiring a first accumulated time of the first candidate object stayed within the triggering area  (see Zhang: e.g., -- the depth sensing VCA system can monitor the shelf emptiness change over time.  If the monitored shelf emptiness measure increases above a threshold within a certain period of time, the system can set an alarm that a shelf is empty or soon needs to be restocked--, in [0091], also see Khadloya: --information about a dwell time (e.g., how long an individual stood or an object rested at a particular place or location), an object count (e.g., how many objects reside in a defined area or zone by time), an object demographic (e.g., how many of the recognized individuals or bodies are male or female or have other characteristics), whether a particular activity was observed (e.g., an individual standing or facing a particular display area in a store), a waiting time or queue length, or more….. the object detector 108 is configured to identify individuals in an environment and their respective relative or absolute locations in the environment.  The system can be configured to determine a waiting or dwelling time for each individual in each location, such as using motion information and other clues to determine how long an individual is in a location.  In an example, a report about such waiting or dwelling time can include information about a start time or end time that an individual is detected or recognized in an environment.  In an example, the system can analyze specified areas or regions of an environment and determine if a line or queue of individuals is present.  The system can be configured to monitor the dwell time of the individuals in the queue to determine a wait time. --, in [0154]-[0158]),
Zhang as modified by Lynam, and Khadloya however do not explicitly disclose compare the first accumulated time with a first time threshold; and setting the first candidate object as a line-up object in the queue when the first accumulated time is greater than or equal to the first time threshold,
Allen teaches compare the first accumulated time with a first time threshold; and setting the first candidate object as a line-up object in the queue when the first accumulated time is greater than or equal to the first time threshold (see Allen: e. g., --the tracking module generates records tracking the object's path through the queue and the time the object spent at different locations in the queue before exiting.  Based on this information, the monitoring system can perform pattern analysis of the queue to determine characteristics of the queue, such as an average moving speed of objects in the queue, average standing time of objects at locations in the queue, average waiting time of objects in the queue.  For example, in a transport hub, a theme park, a stadium, etc., the monitoring system can correlate the determined characteristics with an anxiousness level of individuals waiting in a queue.  In a queue of motor vehicles, the monitoring system can use the determined characteristics to measure congestion levels and monitor the behavior of individual vehicles.  Further, based on the determined characteristics, the monitoring system can provide alert messages to an operator (e.g., when waiting time, anxiousness level, or congestion level exceed predetermined thresholds).--, in [0065]),
Zhang (as modified by Lynam, and Khadloya) and Allen are combinable as they are in the same field of endeavor: queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Allen’s teachings by including compare the first accumulated time with a first time threshold; and setting the first candidate object as a line-up object in the queue when the first accumulated time is greater than or equal to the first time threshold to Zhang’s queuing information analysis in order to provide alert messages to an operator (e.g., when waiting time, anxiousness level, or congestion level exceed predetermined thresholds) (see Allen: e.g. in [0065]).

Re Claim 3, although Zhang as modified by Lynam, and Khadloya further disclose acquiring a second accumulated time of the second candidate object stayed within the sampling range  (see Zhang: e.g., -- the depth sensing VCA system can monitor the shelf emptiness change over time.  If the monitored shelf emptiness measure increases above a threshold within a certain period of time, the system can set an alarm that a shelf is empty or soon needs to be restocked--, in [0091], also see Khadloya: --information about a dwell time (e.g., how long an individual stood or an object rested at a particular place or location), an object count (e.g., how many objects reside in a defined area or zone by time), an object demographic (e.g., how many of the recognized individuals or bodies are male or female or have other characteristics), whether a particular activity was observed (e.g., an individual standing or facing a particular display area in a store), a waiting time or queue length, or more….. the object detector 108 is configured to identify individuals in an environment and their respective relative or absolute locations in the environment.  The system can be configured to determine a waiting or dwelling time for each individual in each location, such as using motion information and other clues to determine how long an individual is in a location.  In an example, a report about such waiting or dwelling time can include information about a start time or end time that an individual is detected or recognized in an environment.  In an example, the system can analyze specified areas or regions of an environment and determine if a line or queue of individuals is present.  The system can be configured to monitor the dwell time of the individuals in the queue to determine a wait time. --, in [0154]-[0158]),
Zhang as modified by Lynam, and Khadloya however do not explicitly disclose compare the second accumulated time with a first time threshold; and setting the second candidate object as a line-up object in the queue when the second accumulated time is greater than or equal to the first time threshold,
Allen teaches compare the second accumulated time with a first time threshold; and setting the second candidate object as a line-up object in the queue when the second accumulated time is greater than or equal to the first time threshold (see Allen: e. g., --the tracking module generates records tracking the object's path through the queue and the time the object spent at different locations in the queue before exiting.  Based on this information, the monitoring system can perform pattern analysis of the queue to determine characteristics of the queue, such as an average moving speed of objects in the queue, average standing time of objects at locations in the queue, average waiting time of objects in the queue.  For example, in a transport hub, a theme park, a stadium, etc., the monitoring system can correlate the determined characteristics with an anxiousness level of individuals waiting in a queue.  In a queue of motor vehicles, the monitoring system can use the determined characteristics to measure congestion levels and monitor the behavior of individual vehicles.  Further, based on the determined characteristics, the monitoring system can provide alert messages to an operator (e.g., when waiting time, anxiousness level, or congestion level exceed predetermined thresholds).--, in [0065]),
Zhang (as modified by Lynam, and Khadloya) and Allen are combinable as they are in the same field of endeavor: queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Allen’s teachings by including compare the second accumulated time with a first time threshold; and setting the second candidate object as a line-up object in the queue when the second accumulated time is greater than or equal to the first time threshold to Zhang’s queuing information analysis in order to provide alert messages to an operator (e.g., when waiting time, anxiousness level, or congestion level exceed predetermined thresholds) (see Allen: e.g. in [0065]).

Re Claim 5, Zhang as modified by Lynam, and Khadloya however do not explicitly disclose forming another sampling range via the second candidate object; identifying whether a third candidate object stays within the another sampling range; and determining whether the third candidate object belongs to the queue according to an identifying result,
Allen teaches forming another sampling range via the second candidate object; identifying whether a third candidate object stays within the another sampling range; and determining whether the third candidate object belongs to the queue according to an identifying result (see Allen: e. g., -- for different locations for the same object (e.g., object A) captured at different locations in the queue.  For example, data structure 507 includes information extracted from an image captured a second location (e.g., location 1, 2 of queue 310).  Data structure 512 includes information extracted from an image captured at a third location (e.g., location 2,1 of queue 310).  And data structure 517 includes information extracted from an image captured at a fourth location (e.g., exit 314 at location 9,7 of queue 310).  While FIG. 5 only illustrates features extracted from a few locations, according to aspects of the invention, such data structures for each location along a path (e.g., path 215) in the queue are created and stored by the monitoring system.--, in [0068]),
Zhang (as modified by Lynam, and Khadloya) and Allen are combinable as they are in the same field of endeavor: queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Allen’s teachings by including forming another sampling range via the second candidate object; identifying whether a third candidate object stays within the another sampling range; and determining whether the third candidate object belongs to the queue according to an identifying result to Zhang’s queuing information analysis in order to provide alert messages to an operator (e.g., when waiting time, anxiousness level, or congestion level exceed predetermined thresholds) (see Allen: e.g. in [0065]-[0068]).

Re Claim 6, Zhang as modified by Lynam, and Khadloya and Allen further disclose determining the third candidate object does not belong to the queue when a staying time of the third candidate object between the first candidate object and the second candidate object is greater than a second time threshold (see Allen: e. g., --the tracking module generates records tracking the object's path through the queue and the time the object spent at different locations in the queue before exiting.  Based on this information, the monitoring system can perform pattern analysis of the queue to determine characteristics of the queue, such as an average moving speed of objects in the queue, average standing time of objects at locations in the queue, average waiting time of objects in the queue.  For example, in a transport hub, a theme park, a stadium, etc., the monitoring system can correlate the determined characteristics with an anxiousness level of individuals waiting in a queue.  In a queue of motor vehicles, the monitoring system can use the determined characteristics to measure congestion levels and monitor the behavior of individual vehicles.  Further, based on the determined characteristics, the monitoring system can provide alert messages to an operator (e.g., when waiting time, anxiousness level, or congestion level exceed predetermined thresholds).--, in [0065]; also see Zhang: e.g., -- the depth sensing VCA system can monitor the shelf emptiness change over time.  If the monitored shelf emptiness measure increases above a threshold within a certain period of time, the system can set an alarm that a shelf is empty or soon needs to be restocked--, in [0091], also see Khadloya: --information about a dwell time (e.g., how long an individual stood or an object rested at a particular place or location), an object count (e.g., how many objects reside in a defined area or zone by time), an object demographic (e.g., how many of the recognized individuals or bodies are male or female or have other characteristics), whether a particular activity was observed (e.g., an individual standing or facing a particular display area in a store), a waiting time or queue length, or more….. the object detector 108 is configured to identify individuals in an environment and their respective relative or absolute locations in the environment.  The system can be configured to determine a waiting or dwelling time for each individual in each location, such as using motion information and other clues to determine how long an individual is in a location.  In an example, a report about such waiting or dwelling time can include information about a start time or end time that an individual is detected or recognized in an environment.  In an example, the system can analyze specified areas or regions of an environment and determine if a line or queue of individuals is present.  The system can be configured to monitor the dwell time of the individuals in the queue to determine a wait time. --, in [0154]-[0158]).

Re Claim 9, Zhang as modified by Lynam, and Khadloya further disclose setting a service area adjacent to the triggering area (see Zhang: e.g., -- a more accurate counting of people entering or exiting the store, or waiting on line can be achieved.  As a result, a retail owner or manager can take appropriate action (calling extra employees to registers, making changes to work schedules, etc.)…. such as a meat and dairy counter, a produce section, etc. In one embodiment, a shelf monitoring can be used to determine a shelf clearing action, e.g., when a person takes most or all items from a shelf, presumably with the intention of stealing.  In certain embodiments, the placement of the image sensor can be overhead, angled towards the shelves in question or can be opposite the shelf looking at the shelf itself (with the angle of the image sensor perpendicular to the wall or structure on which the shelf resides, or at some offset).--, in [0088]-[0090]; and, - The events may be defined by a store owner, for example.  The events may be defined according to the desires of the store owner.  The events may be singular events, such as "spill detected," or may be based on collective information, such as "person detected entering store" or "over 4 people waiting in line at checkout lane number 2"--, in [0080]);
Zhang as modified by Lynam, and Khadloya however do not explicitly disclose actuating an identifying function of the triggering area when a staying time of a service object within the service area is greater than a staying threshold 
Allen teaches actuating an identifying function of the triggering area when a staying time of a service object within the service area is greater than a staying threshold (see Allen: e. g., --the tracking module generates records tracking the object's path through the queue and the time the object spent at different locations in the queue before exiting.  Based on this information, the monitoring system can perform pattern analysis of the queue to determine characteristics of the queue, such as an average moving speed of objects in the queue, average standing time of objects at locations in the queue, average waiting time of objects in the queue.  For example, in a transport hub, a theme park, a stadium, etc., the monitoring system can correlate the determined characteristics with an anxiousness level of individuals waiting in a queue.  In a queue of motor vehicles, the monitoring system can use the determined characteristics to measure congestion levels and monitor the behavior of individual vehicles.  Further, based on the determined characteristics, the monitoring system can provide alert messages to an operator (e.g., when waiting time, anxiousness level, or congestion level exceed predetermined thresholds).--, in [0065]),
Zhang (as modified by Lynam, and Khadloya) and Allen are combinable as they are in the same field of endeavor: queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Allen’s teachings by including actuating an identifying function of the triggering area when a staying time of a service object within the service area is greater than a staying threshold to Zhang’s queuing information analysis in order to provide alert messages to an operator (e.g., when waiting time, anxiousness level, or congestion level exceed predetermined thresholds) (see Allen: e.g. in [0065]).

Re Claims 12-13, 15-16 and 19, claims 12-13, 15-16 and 19 are the corresponding apparatus claim to claims 2-3, 5-6, and 9. Thus, claims 12-13, 15-16, and 19 are rejected for reasons similar to those discussed in regard to claims 2-3, 5-6, and 9. Further, Zhang as modified by Lynam, and Khadloya and Allen further disclose an image analyzing apparatus, comprising: an image receiver adapted to acquire a monitoring image; and an operation processor electrically connected to the image receiver, the operation processor being adapted to perform the method (see Zhang: e.g., Fig. 1, and, -- The data may be obtained by a central computer system (within the store and/or remote), or may be obtained by processing hardware and software in the cameras themselves … various computing and optical components may be used, such as one or more of the following: a general purpose computer; supercomputer; a mainframe; a super mini-computer; a mini-computer; a workstation; a micro-computer; a server; an interactive television; a hybrid combination of a computer and an interactive television; a smart phone; a tablet; and application-specific hardware to emulate a computer and/or software.  These may include one or more processors, one of more field programmable gate arrays (FPGAs), computer memory, a computer-readable medium..etc.,--, in [0081]-[0085]).


Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Lynam, and Khadloya, and further in view of Bernal et al. (US 20150312529 A1).
Re Claim 4, Zhang as modified by Lynam, and Khadloya however do not explicitly disclose wherein the first candidate object and the second candidate object are defined as one candidate group when a distance between the first candidate object and the second candidate object is smaller than a distance threshold,
Bernal teaches wherein the first candidate object and the second candidate object are defined as one candidate group when a distance between the first candidate object and the second candidate object is smaller than a distance threshold (see Bernal: e. g., -- the queue configuration determination is achieved by `backtracking` (in time) a trajectory of at least one subject that is known to reach/arrive at the start point.  Arrival of a subject at the start point is detected by computing a distance between the known location of the start point and the location of the subject as described by the tracking data: if this computed distance is smaller than a predetermined threshold, an arrival event is triggered.  In other words, the module 124 identifies at least one subject (previously assigned a tracker) located at or near the start point in a processed frame at 
S432.  The module 124 backtracks the subject's movement through previous frames until the frame corresponding to when the subject entered the queue area. --, in [0053]),
Zhang (as modified by Lynam, and Khadloya) and Bernal are combinable as they are in the same field of endeavor: queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Bernal’s teachings by including wherein the first candidate object and the second candidate object are defined as one candidate group when a distance between the first candidate object and the second candidate object is smaller than a distance threshold to Zhang’s queuing information analysis in order to provide determine the arrival of a subject at the start point is triggered as new arrival into the queue (see Bernal: e.g. in [0053]).

Re Claim 10, Zhang as modified by Lynam, and Khadloya however do not explicitly disclose wherein the triggering area has a sampling direction, and the queue information analyzing method determines whether the second candidate object is stayed within the sampling range according to the sampling direction,
Bernal teaches wherein the triggering area has a sampling direction, and the queue information analyzing method determines whether the second candidate object is stayed within the sampling range according to the sampling direction (see Bernal: e. g., -- the queue configuration determination is achieved by `backtracking` (in time) a trajectory of at least one subject that is known to reach/arrive at the start point.  Arrival of a subject at the start point is detected by computing a distance between the known location of the start point and the location of the subject as described by the tracking data: if this computed distance is smaller than a predetermined threshold, an arrival event is triggered.  In other words, the module 124 identifies at least one subject (previously assigned a tracker) located at or near the start point in a processed frame at 
S432.  The module 124 backtracks the subject's movement through previous frames until the frame corresponding to when the subject entered the queue area. --, in [0053], and, -- The effect of using this distance metric is that distances along the direction of motion of each trajectory are compressed, while distances perpendicular to that direction are expanded--, in [0057]),
Zhang (as modified by Lynam, and Khadloya) and Bernal are combinable as they are in the same field of endeavor: queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Bernal’s teachings by including wherein the triggering area has a sampling direction, and the queue information analyzing method determines whether the second candidate object is stayed within the sampling range according to the sampling direction to Zhang’s queuing information analysis in order to provide determine the arrival of a subject at the start point is triggered as new arrival into the queue (see Bernal: e.g. in [0053]).

Re Claims 14, and 20, claims 14, and 20 are the corresponding apparatus claim to claims 4, and 10. Thus, claims 14, and 20 are rejected for reasons similar to those discussed in regard to claims 4, 10. Further, Zhang as modified by Lynam, and Khadloya and Bernal further disclose an image analyzing apparatus, comprising: an image receiver adapted to acquire a monitoring image; and an operation processor electrically connected to the image receiver, the operation processor being adapted to perform the method (see Zhang: e.g., Fig. 1, and, -- The data may be obtained by a central computer system (within the store and/or remote), or may be obtained by processing hardware and software in the cameras themselves … various computing and optical components may be used, such as one or more of the following: a general purpose computer; supercomputer; a mainframe; a super mini-computer; a mini-computer; a workstation; a micro-computer; a server; an interactive television; a hybrid combination of a computer and an interactive television; a smart phone; a tablet; and application-specific hardware to emulate a computer and/or software.  These may include one or more processors, one of more field programmable gate arrays (FPGAs), computer memory, a computer-readable medium..etc.,--, in [0081]-[0085]).

Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Lynam, and Khadloya and Allen, and further in view of Bernal et al. (US 20150312529 A1).
Re Claim 7,  Zhang as modified by Lynam, and Khadloya and Allen however do not explicitly disclose setting the sampling range and the another sampling range as a queue range,
Bernal teaches setting the sampling range and the another sampling range as a queue range (see Bernal: e. g., -- the queue configuration determination is achieved by `backtracking` (in time) a trajectory of at least one subject that is known to reach/arrive at the start point.  Arrival of a subject at the start point is detected by computing a distance between the known location of the start point and the location of the subject as described by the tracking data: if this computed distance is smaller than a predetermined threshold, an arrival event is triggered.  In other words, the module 124 identifies at least one subject (previously assigned a tracker) located at or near the start point in a processed frame at S432.  The module 124 backtracks the subject's movement through previous frames until the frame corresponding to when the subject entered the queue area. --, in [0053]),
Zhang (as modified by Lynam, and Khadloya and Allen) and Bernal are combinable as they are in the same field of endeavor: queuing information analyzing from captured images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using Bernal’s teachings by including setting the sampling range and the another sampling range as a queue range to Zhang’s queuing information analysis in order to provide determine the arrival of a subject at the start point is triggered as new arrival into the queue (see Bernal: e.g. in [0053]), 
Zhang as modified by Lynam, and Khadloya and Allen and Bernal further disclose and comparing a frequency of the third candidate object entering the queue range with an amount of the said sampling ranges inside the queue range for determining whether the third candidate object belongs to the queue (see Zhang: e.g., --The physical volume measurement may be used, for example, to perform target filtering and target classification.  For example, it can increase the confidence on detecting a human object.  A human blob should have a physical volume close to an average physical human.  The change of human postures will change the image appearance but typically will only have small impact on the human volume.  Meanwhile, the human pose change can be detected by tracking the changes of physical height and the projected areas on different Z-planes.  The physical height and volume measurements can also be used to distinguishing different types of people from others, such as children from adults…. Thus a blob merge operation may be performed in the image 1202 to create a single blob 1212 which can be classified as a target such as an individual human object.--, in [0067]-[0071], and, --only one person is included in the mapping of people after the height threshold has been applied.  Alternatively, only one person is mapped as an adult and other objects are mapped with other classifications.  In each of these examples (320 and 330) a vision only person counting system (without depth detection) may have counted two people, thus over-counting the number of people in two of the examples. [0074] After objects are identified as targets, those targets may be tracked within a scene in a video.--, in [0073]-[0075]; and, --he detected people may thus assist in distinguishing one person from another, as well as tracking each person as they move in, out and/or within the store.  This information can be used to count a number of people entering and/or leaving the store that may help determine store usage.  This information may also be used to count a number of people in a line at the store, which may be used to determine if additional employee help is needed (e.g., to alert a manager that an additional cashier is needed).–, in [0109]; also see Bernal: e. g., -- the queue configuration determination is achieved by `backtracking` (in time) a trajectory of at least one subject that is known to reach/arrive at the start point.  Arrival of a subject at the start point is detected by computing a distance between the known location of the start point and the location of the subject as described by the tracking data: if this computed distance is smaller than a predetermined threshold, an arrival event is triggered.  In other words, the module 124 identifies at least one subject (previously assigned a tracker) located at or near the start point in a processed frame at S432.  The module 124 backtracks the subject's movement through previous frames until the frame corresponding to when the subject entered the queue area. --, in [0053]).

Re Claim 8, Zhang as modified by Lynam, and Khadloya and Allen and Bernal further disclose wherein the triggering area has a sampling direction of pointing from the first candidate object toward the second candidate object, and a moving direction of the third candidate object within the queue range is different from the sampling direction (see Khadloya: e.g.,  --step 405 can include monitoring a travel path or direction of an identified human object or vehicle object or parcel object such as using information from multiple time-adjacent frames, such as received from the same camera or from different cameras.  With reference to FIG. 6, for example, the human object is at the second location 612 in the first frame 610 and the human object is at a fourth location 622 in the second frame, and thus the human object can be determined to be moving.  Similarly, the vehicle object is at the third location 614 in the first frame 610 and the vehicle object is at a fifth location 624 in the second frame 620, and thus the vehicle object can be determined to be moving.--, in [0120]-[0121]; also see Bernal: e.g., -- The effect of using this distance metric is that distances along the direction of motion of each trajectory are compressed, while distances perpendicular to that direction are expanded--, in [0057]). 

Re Claims 17-18, claims 17-18 are the corresponding apparatus claim to claims 7-8. Thus, claims 17-18 are rejected for reasons similar to those discussed in regard to claims 7-8. Further, Zhang as modified by Lynam, and Khadloya and Allen and Bernal further disclose an image analyzing apparatus, comprising: an image receiver adapted to acquire a monitoring image; and an operation processor electrically connected to the image receiver, the operation processor being adapted to perform the method (see Zhang: e.g., Fig. 1, and, -- The data may be obtained by a central computer system (within the store and/or remote), or may be obtained by processing hardware and software in the cameras themselves … various computing and optical components may be used, such as one or more of the following: a general purpose computer; supercomputer; a mainframe; a super mini-computer; a mini-computer; a workstation; a micro-computer; a server; an interactive television; a hybrid combination of a computer and an interactive television; a smart phone; a tablet; and application-specific hardware to emulate a computer and/or software.  These may include one or more processors, one of more field programmable gate arrays (FPGAs), computer memory, a computer-readable medium..etc.,--, in [0081]-[0085]).











Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667